MEMORANDUM ***
The district court’s 36-month revocation sentence was reasonable. The district court made clear that it was not placing any special emphasis on the seriousness of Simtob’s criminal conduct. See United States v. Simtob, 485. F.3d 1058, 1063-64 (9th Cir.2007). Instead, the district court relied primarily on Simtob’s “continued pattern of unlawful behavior,” a permissible consideration under 18 U.S.C. § 3583(e). Id. at 1063. Given Simtob’s extensive criminal history and the likelihood of recidivism, we cannot say that the sentence was unreasonable. See generally Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
Because the government properly raised its objection to Simtob’s failure to file a timely notice of appeal, we are required to dismiss the portion of Simtob’s appeal challenging his 2005 conviction and sentence. See United States v. Sadler, 480 F.3d 932, 937-40 (9th Cir.2007).
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.